Citation Nr: 0945211	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-40 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for tinnitus and if so, whether the claim should 
be granted.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1948 to 
September 1949 and from November 1955 to November 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the Veteran's 
petition to reopen previously-denied claims for service 
connection for bilateral hearing loss disability and 
tinnitus.

In June 2009 the Board granted reopening of the claim for 
service connection for bilateral hearing loss disability and 
remanded that claim and the Veteran's tinnitus claim for 
additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Board's remand in June 2009 directed the RO to afford the 
Veteran a VA audiological evaluation for the purpose of 
obtaining an opinion regarding any relationship between the 
Veteran's active service and the claimed bilateral hearing 
loss and tinnitus.  The Veteran was scheduled for an 
audiological evaluation in August 2009, but he failed to 
report for examination.  

The Veteran has asserted in correspondence to VA that he 
missed the scheduled examination because he had several 
appointments that day, and he asks that the examination be 
rescheduled.  The Board finds the Veteran has shown good 
cause and directs the examination be rescheduled.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
bilateral hearing loss and tinnitus.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should also record the Veteran's 
subjective account regarding the onset and 
nature of the claimed disorders.  Any 
indicated studies should be performed.

Based on the examination results and 
review of the record, the examiner should 
provide an opinion with respect to each of 
the claimed disabilities as to whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service.  The rationale for each 
opinion expressed must be provided.

2.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or AMC should adjudicate 
the Veteran's claim for bilateral hearing 
loss on a de novo basis, and should also 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of service connection for 
tinnitus, and if so whether the claim 
should be granted.

4.  If any of the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.       

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Moreover, the law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


